      Case 4:18-cr-00082-Y Document 50 Filed 11/02/18                             Page 1 of 4 PageID 163



                        UNITED STATES DISTRICT COURT
                                      NORTHERN DISTRICT OF TEXAS
                                           Fort Worth Division

 UNITED STATES OF AMERICA                                 JUDGMENT IN A CRIMINAL CASE

 v.                                                       Case Number: 4:18-CR-00082-Y(1)
                                                          Aisha Saleem, assistant U.S. attorney
 YOUSEF HENDI                                             Stephen E. Gordon, attorney for the defendant


         On May 16, 2018, the defendant, Yousef Hendi, entered a plea of guilty to counts 1 and 2 of the two-count
superseding information. Accordingly, the defendant is adjudged guilty of such counts, which involve the following
offenses:

 TITLE & SECTION                 NATURE OF OFFENSE                       OFFENSE CONCLUDED                   COUNT

 18 U.S.C. § 2251(a) & (e)       Sexual Exploitation of Children         November 28, 2016                   1

 18 U.S.C. § 2251(a) & (e)       Sexual Exploitation of Children         June 1, 2017                        2

        The defendant is sentenced as provided in pages two through four of this judgment. The sentence is imposed
under Title 18, United States Code § 3553(a), taking the guidelines issued by the United States Sentencing
Commission under Title 28, United States Code § 994(a)(1), as advisory only.

        The defendant shall pay immediately a special assessment of $200.00 for counts 1 and 2 of the two-count
superseding information.

          The defendant shall notify the United States attorney for this district within thirty days of any change of
name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment
are fully paid.

                                                                   Sentence imposed November 1, 2018.


                                                                   _______________________________
                                                                   TERRY R. MEANS
                                                                   UNITED STATES DISTRICT JUDGE

                                                                   Signed November 2, 2018.
    Case 4:18-cr-00082-Y Document 50 Filed 11/02/18                              Page 2 of 4 PageID 164
Judgment in a Criminal Case
Defendant: Yousef Hendi
Case Number: 4:18-CR-00082-Y(1)                                                              Judgment -- Page 2 of 4

                                               IMPRISONMENT

          The defendant, Yousef Hendi, is hereby committed to the custody of the Federal Bureau of Prisons to be
imprisoned for a term of 240 months on count 1, and 240 months as to count 2, to run consecutively to each other, for
a total of 480 months.

         The defendant is remanded to the custody of the United States marshal.


                                            SUPERVISED RELEASE
         Upon release from imprisonment, the defendant shall be placed on supervised release for a term of ten years
on count 1 and ten years as to count 2, to run concurrently with each other, for a total term of 10 years. The Court
imposed a term of supervised release because it is required by statute, and it will provide an added measure of
deterrence and protection based on the facts and circumstances of this case.

          Pursuant to 18 U.S.C. §3583(d), as a condition of supervised release upon the completion of the sentence of
imprisonment, the defendant shall be surrendered by the Federal Bureau of Prisons to a duly authorized immigration
official for deportation in accordance with the established procedures provided by the Immigration and Nationality
Act, 8 U.S.C. §§1101 et seq. As a condition of supervised release, if ordered deported, the defendant shall remain
outside the United States.

         If the defendant is not deported immediately upon release from imprisonment, or should the defendant ever
be within the United States during any portion of the term of supervised release, in compliance with the standard
conditions of supervision adopted by the United States Sentencing Commission the defendant shall:

         ( 1)     not leave the judicial district without the permission of the Court or probation officer;
         ( 2)     report to the probation officer in a manner and frequency directed by the Court or probation officer;
         ( 3)     answer truthfully all inquiries by the probation officer and follow the instructions of the probation
                  officer;
         ( 4)     support the defendant's dependents and meet other family responsibilities;
         ( 5)     work regularly at a lawful occupation unless excused by the probation officer for schooling, training,
                  or other acceptable reasons;
         ( 6)     notify the probation officer within seventy-two (72) hours of any change in residence or
                  employment;
         ( 7)     refrain from excessive use of alcohol and not purchase, possess, use, distribute, or administer any
                  narcotic or other controlled substance, or any paraphernalia related to such substances, except as
                  prescribed by a physician;
         ( 8)     not frequent places where controlled substances are illegally sold, used, distributed, or administered;
         ( 9)     not associate with any persons engaged in criminal activity and not associate with any person
                  convicted of a felony unless granted permission to do so by the probation officer;
         (10)     permit a probation officer to visit the defendant at any time at home or elsewhere and permit
                  confiscation of any contraband observed in plain view by the probation officer;
         (11)     notify the probation officer within seventy-two (72) hours of being arrested or questioned by a law
                  enforcement officer;
         (12)     not enter into any agreement to act as an informer or a special agent of a law enforcement agency
                  without the permission of the Court; and
         (13)     notify third parties of risks that may be occasioned by the defendant's criminal record or personal
                  history or characteristics, and permit the probation officer to make such notifications and to confirm
                  the defendant's compliance with such notification requirement, as directed by the probation officer.

         In addition the defendant shall:

                  not commit another federal, state, or local crime;
    Case 4:18-cr-00082-Y Document 50 Filed 11/02/18                                Page 3 of 4 PageID 165
Judgment in a Criminal Case
Defendant: Yousef Hendi
Case Number: 4:18-CR-00082-Y(1)                                                                Judgment -- Page 3 of 4

                  not possess illegal controlled substances;

                  not possess a firearm, destructive device, or other dangerous weapon;

                  cooperate in the collection of DNA as directed by the probation officer;

                  report in person to the probation office in the district to which the defendant is released
                  from the custody of the Federal Bureau of Prisons, or in which the defendant makes entry
                  into the United States, within 72 hours of release or entry;

                  not illegally re-enter the United States, if deported, removed, or allowed voluntary
                  departure;

                  have no contact with the victim(s), including correspondence, telephone contact, or
                  communication through third parties except under circumstances approved in advance by
                  the probation officer and not enter onto the premises, travel past, or loiter near the victims'
                  residences, places of employment, or other places frequented by the victims;

                  participate and comply with the requirements of the Computer and Internet Monitoring
                  Program, contributing to the cost of the monitoring in an amount not to exceed $40 per
                  month. The defendant shall consent to the probation officer's conducting ongoing
                  monitoring of his/her computer/computers. The monitoring may include the installation
                  of hardware and/or software systems that allow evaluation of computer use. The
                  defendant shall not remove, tamper with, reverse engineer, or circumvent the software in
                  any way. The defendant shall only use authorized computer systems that are compatible
                  with the software and/or hardware used by the Computer and Internet Monitoring
                  Program. The defendant shall permit the probation officer to conduct a preliminary
                  computer search prior to the installation of software. At the discretion of the probation
                  officer, the monitoring software may be disabled or removed at any time during the term
                  of supervision; and

                  neither possess nor have under his/her control any pornographic matter or any matter that
                  sexually depicts minors under the age of 18 including, but not limited to, matter obtained
                  through access to any computer and any matter linked to computer access or use.

         The mandatory drug testing provision of the 1994 crime bill does not apply in this case, because all reliable
sentencing information indicates a low risk of future substance abuse. Therefore, the mandatory drug testing condition
is not imposed.


                                             FINE/RESTITUTION

         The Court does not order a fine or costs of incarceration because the defendant does not have the financial
resources or future earning capacity to pay a fine or costs of incarceration.

         Restitution is not ordered because no restitution has been requested by the identified victims in this case.
    Case 4:18-cr-00082-Y Document 50 Filed 11/02/18                    Page 4 of 4 PageID 166
Judgment in a Criminal Case
Defendant: Yousef Hendi
Case Number: 4:18-CR-00082-Y(1)                                                  Judgment -- Page 4 of 4

                                                    RETURN
        I have executed this judgment as follows:




        Defendant delivered on ___________________________ to ____________________________________

at ____________________________________________________________, with a certified copy of this judgment.


                                                                United States marshal


                                                                BY ________________________________
                                                                              deputy marshal
